                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT                        SEP 3 O 2019
                     FOR THE DISTRICT OF MONTANA                            Clerk, U.S Courts
                           BILLINGS DIVISION                                District Of Montana
                                                                            Missoula Division




  UNITED STATES OF AMERICA,
                                                  CR 19-46-BLG-DLC
                      Plaintiff,

        vs.                                        ORDER

  BRANDON BEST GORDON,

                      Defendant.



      A Before the Court is Defendant Brandon Best Gordon's Rule 17(b) Motion

for Service of Subpoenas. (Doc. 37.) Gordon seeks to subpoena Keyshaun Frank

Left Hand, a witness to the events leading to Gordon's indictment.

      Indigent defendants are entitled to have subpoenas issued without cost if

they show that they cannot pay the associated fees and costs, and that the witnesses

or documents are necessary for an adequate defense. Fed. R. Crim. P. 17(b)-(c)(l).

Hughes has previously established that he is indigent. Gordon represents, and the

Court agrees, that Keyshaun Frank Left Hand's presence at trial is reasonably

necessary. See United States v. Smith, 924 F.2d 889, 895 (9th Cir. 1991).




                                        -1-
      Accordingly, IT IS ORDERED that the motion (Doc. 30) is GRANTED.

The Clerk's Office shall send the subpoena to the U.S. Marshal's Service for

service.

      In accordance with Fed. R. Crim. P. 17(b) & (d), the U.S. Marshals Service,

or any other appropriate entity who is at least 18 years old and a nonparty to this

matter, shall effect service upon:

      Keyshaun Frank Left Hand.

      IT IS FURTHER ORDERED that the United States Marshals Service shall

pay witness fees and expenses for Keyshaun Frank Left Hand to testify at the trial

set for October 15, 2019 in Billings, Montana.

           DATED this 30th day of September, 2019.




                                                                      istrict Judge




                                         -2-
